United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1488
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Paris Clevont’e Lyes

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                           Submitted: January 14, 2019
                              Filed: May 31, 2019
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, COLLOTON and ERICKSON, Circuit Judges.
                              ____________

PER CURIAM.

       Paris Lyes pleaded guilty to being a drug user in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2). The district court1 sentenced him
to 46 months’ imprisonment. We affirm.

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
      In July 2016, Lyes applied for a permit to carry a firearm. While completing the
application, Lyes represented that he did not use illegal drugs. Lyes received the
permit and purchased a Glock 9mm pistol, a Mossberg .22 caliber pistol, and a
Romarm/Cugir 7.62x39mm pistol.

       In July 2017, police conducted a traffic stop of Lyes’s vehicle. Upon searching
the vehicle, they discovered marijuana, a digital scale, and several small baggies. In
a post-Miranda interview, Lyes admitted to regularly using and selling marijuana.
Specifically, Lyes stated he had been using marijuana for the past five years, as well
as selling two ounces of marijuana every three weeks.

       Two weeks later, police obtained a warrant and searched Lyes’s residence.
They recovered a loaded Glock 9mm pistol, a magazine of Glock ammunition, .380
caliber ammunition, a marijuana grinder, rolling papers, a digital scale, and
counterfeit bills—all from the same bedroom. Later that same day, police observed
Lyes leaving his girlfriend’s house with a duffle bag, putting the bag in the trunk of
his car, and driving off. Police then located the parked car and searched it pursuant
to a warrant. They recovered the Mossberg .22 caliber pistol, the Romarm/Cugir
7.62x39mm pistol, several large capacity magazines, and 831 rounds of assorted
ammunition, as well as masks, bandannas, and gloves. Police then arrested Lyes.

        This time, during his post-Miranda interview, Lyes attempted to retract his
previous admission of marijuana use, claiming he had been only an occasional
marijuana user at the time he purchased his guns. He did, however, admit to using
marijuana since the traffic stop—an admission confirmed by urine testing. He also
admitted to transporting his guns from his girlfriend’s house. Lyes’s girlfriend later
testified to having seen one of Lyes’s guns inside his car sometime after April 2017.

      Lyes’s presentence report (PSR) calculated an adjusted offense level of 26,
including a four-level enhancement pursuant to U.S.S.G. § 2K2.1(b)(6)(B) for

                                         -2-
possessing a firearm in connection with another felony—here, possession with intent
to distribute and distribution of marijuana, in violation of Iowa Code § 124.401(1)(d).
The PSR reduced Lyes’s total offense level to 23 based on his acceptance of
responsibility.

       Lyes objected to the § 2K2.1(b)(6)(B) enhancement, arguing the evidence did
not establish that he possessed a firearm in connection with possession with intent to
distribute and distribution of marijuana. The district court overruled the objection and
determined that Lyes’s total offense level was 23, his criminal history category was
I, and his advisory sentencing range was 46–57 months’ imprisonment. The court
sentenced Lyes to 46 months’ imprisonment. On appeal, Lyes renews his objection
to the § 2K2.1(b)(6)(B) enhancement.

       The Guidelines call for a four-level enhancement if the defendant “used or
possessed any firearm or ammunition in connection with another felony offense; or
possessed or transferred any firearm or ammunition with knowledge, intent, or reason
to believe that it would be used or possessed in connection with another felony
offense.” U.S.S.G. § 2K2.1(b)(6)(B). The enhancement applies

      in the case of a drug trafficking offense in which a firearm is found in
      close proximity to drugs, drug-manufacturing materials, or drug
      paraphernalia. In these cases, application of subsection[] (b)(6)(B) . . .
      is warranted because the presence of the firearm has the potential of
      facilitating another felony offense.

U.S.S.G. § 2K2.1(b)(6)(B), cmt.14(B).

      In applying the enhancement, we have differentiated between drug possession
and drug trafficking offenses. “[W]ith the addition of Application Note 14 [in 2006],
the Sentencing Commission decided to make a distinction between the factual
circumstances of when the other felony was a drug trafficking offense, or

                                          -3-
alternatively, a simple drug possession offense.” United States v. Blankenship, 552
F.3d 703, 705 (8th Cir. 2009).

      [W]hen the defendant . . . possesses a ‘user’ amount of drugs and is not
      a trafficker, instead of automatically applying the adjustment when both
      drugs and weapons are involved in the offense, the district court must
      affirmatively make a finding that the weapon or weapons facilitated the
      drug offense before applying the adjustment.

Id. However, “[i]f the felony is for drug trafficking, Application Note 14(B) mandates
application of the adjustment if guns and drugs are in the same location.” Id.

       Lyes’s “other felony” was a trafficking offense, and his firearm and drug
paraphernalia were discovered in the same location. Consequently, the district court
was not required to find that the firearms facilitated the drug offense. See id. Because
§ 2K2.1(b)(6)(B) encompasses both drugs and drug paraphernalia, Blankenship’s
conclusion that the enhancement must apply if the “other felony” is for drug
trafficking applies here. See id.

       Furthermore, the district court possessed sufficient evidence to find that Lyes
trafficked drugs and that his firearms facilitated that trafficking. See United States v.
Littrell, 557 F.3d 616, 617 (8th Cir. 2009) (adopting a preponderance of the evidence
standard for determining whether “another state or federal felony offense” was
committed for § 2K2.1(b)(6) purposes). Lyes admitted to distributing drugs, and his
firearms and ammunition were found in the same room with the evidence of drug
trafficking. See United States v. Buchanan, 604 F.3d 517, 520 (8th Cir. 2010) (finding
digital scale and baggies to be items consistent with drug distribution). Testimony
from Lyes’s girlfriend also indicated that Lyes carried a firearm in his car, and the
police found evidence of drug trafficking in his car during the July 2017 traffic stop.




                                          -4-
     We thus conclude the district court did not err in imposing the four-level
enhancement. The judgment of the district court is affirmed.
                    ______________________________




                                      -5-